Citation Nr: 1339542	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  13-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a refund of $1200 for contributions made under the Montgomery GI Bill (MGIB) pursuant to Chapter 30 following an irrevocable election into the Post-9/11 GI Bill under Chapter 33.   


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The appellant has been on active duty from August 1994 to the present.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Department of Veterans Affairs Muskogee, Oklahoma, Educational Center. 

FINDINGS OF FACT

1.  In September 2009, the appellant made an irrevocable election to relinquish his education benefits under Chapter 30 in lieu of Chapter 33 benefits.  

2.  As of January 25, 2013, the appellant has exhausted all remaining eligibility for Chapter 33 benefits.  

3.  The appellant is currently on active duty and is not in receipt of a housing allowance.  


CONCLUSION OF LAW

The appellant has no legal entitlement to a refund of his contributions made to the Montgomery GI Bill (MGIB) education program prior to his irrevocable election to the Post-9/11 GI Bill.  38 U.S.C.A. §§ 38 U.S.C.A. 3011, 3012, 3018C (West 2002 & Supp 2012); 38 C.F.R. §§ 21.7042, 21.9645 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

The appellant has served on active duty since 1994.  This appeal arises from his conversion of VA education program benefits from one program to another and his desire to receive a refund of monetary contributions for a prior education program. 

For ease of reference there are two education benefit programs involved in consideration of this appeal.  There is the Montgomery GI Bill (MGIB), codified in Chapter 30 of Title 38 U.S. Code, and the Post 9/11 GI Bill codified in Chapter 33 of Title 10, U.S. Code.  

The MGIB was put into place for veterans with service from July 1, 1985.  The appellant was initially entitled to education benefits under Chapter 30 by virtue of his active duty service beginning in 1994.   

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, 122 Stat. 2323, 2358-2378.  This represented a new program of education benefits designed for veterans who served on active duty on and after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 -3324 (West Supp. 2012) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2013). 

Eligibility for Post 9/11 GI Bill benefits, or Chapter 33 benefits, can be established based on a number of different combinations of active service and dates of service.  As noted, the appellant is currently on active duty service, which is clearly on, and after, September 11, 2001.  Therefore, he has established eligibility for Chapter 33 benefits by serving an aggregate of at least 36 months on active duty after September 11, 2001.  See 38 U.S.C.A. § 3311(b)(1), (c)(2) (West Supp 2012). 

The evidence of record shows that the appellant submitted an irrevocable waiver of entitlement to education benefits under the MGIB in favor of entitlement to education benefits under the new Post 9/11 GI Bill in September 2009. 

The appellant submitted a request for a refund of the $1,200 in contributions he made to MGIB benefits prior to his irrevocable election to the Post 9/11 GI Bill.  

The AOJ initially denied the request for a refund in October 2012.  The denial letter noted that the appellant was entitled to 100 percent of the benefits payable under the Post 9/11 GI Bill.  However, the AOJ denied a refund of the $1,200 contribution previously made by the appellant.  The AOJ noted that the appellant's remaining benefits would exhaust on January 25, 2013.  In his October 2012 Notice of Disagreement, the appellant reported that he was informed because he was on active duty and was not receiving payment for basic housing allowance, he was not entitled to a refund of the $1,200 contribution.  

In response, the AOJ issued a statement of the case (SOC) in January 2013.  In the Pertinent Laws and Regulation section of the SOC the AOJ included the regulatory provision of 38 C.F.R. § 21.9645.  This pertains to refunds of basic contributions to Chapter 30 for Chapter 33 participants.  The legislative authority for the regulation is found in the basic statute, Pub. L. 110-252, 122 Stat. 2377 -2378.  That section of the statute is part of section 5003(c) of the basic legislation that addresses applicability of the new Chapter 33 to individuals under the MGIB.  This regulatory provision cited, 38 C.F.R. § 21.9645, addresses refunds of basic contributions to Chapter 30.  Section 5003(c) provides that an individual with MGIB benefits may elect to participate in the Post 9/11 GI bill program.  In particular § 5003(c)(4) provides that an individual who makes an election to participate in Chapter 33 will be entitled to benefits under that chapter instead of another program (such as Chapter 30 in this case). 

In the Reasons and Bases section of the SOC, the AOJ said that the appellant may receive a refund of his MGIB contribution up to $1,200; however, payment made under this section will only be applied to an individual who made the contributions as increase to the monthly housing allowance payable under 38 C.F.R. § 21.9640(b)(1)(ii) or (b)(2)(ii) at the time entitlement exhausts.  38 C.F.R. § 21.9645.  

Upon review of the facts of the case and the pertinent statutory and regulatory provisions, the Board cannot find any basis for authority to refund the appellant's contributions to convert his education benefits from the MGIB to the Post 9/11 GI Bill.  The Board notes that the appellant, by all accounts including his own, is still on active duty and is not in receipt of basic pay for housing allowance.  Further, he does not have any remaining entitlement to basic educational assistance as of January 25, 2013.  

The Board notes that Congress' limitation on the individuals who may receive a refund of their contributions, albeit by way of an additional housing stipend as opposed to a direct payment, is applicable only after exhaustion of Chapter 33 benefits.  This is binding on VA.  

The Board finds that the law is dispositive in this case and does not allow for the refund sought by the appellant.  See Sabonis v Brown, 6 Vet. App. 426 (1994).  The appellant's claim for a refund of contributions made to convert from Montgomery GI Bill (MGIB) education program to the Post 9/11 GI Bill education program is denied. 


ORDER

Entitlement to a refund of contributions made under the Montgomery G.I. Bill (Chapter 30) is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


